Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Hang et al. (US 2015/0094071 A1) discloses a method and system for controlling a communication device (Abstract), wherein the device comprises a first SIM (SIM1) associated with network subscription, such as a preferred data plan, and a second SIM (SIM2) that does not have data plan (paragraph 23), wherein when a voice call is received on SIM1 while the device is actively handling a data services session (paragraph 26), a processor switches an active data service session from one network subscription to another, such that the voice call is established on SIM1 and the data services session is reestablished on SIM1 (paragraph 28).

Kim et al. (US 2021/0068018 A1) discloses a method and electronic device for providing call continuity in a weak electric field environment (Abstract), wherein the electronic device includes a processor, a wireless communication circuit operatively connected with the processor, and a first SIM and a second SIM that are mounted in the electronic device, in which the processor is configured to identify a state of a radio signal transmitted from a first network that is at least partially based on the first SIM, the radio signal being received through the wireless 

Serna et al. (US 2018/0110081 A1) discloses a method and a system for accessing through a second mobile telecommunication network to services offered by a first mobile telecommunication network comprising the steps of establishing a first communication channel with the second network, based on a secondary SIM card; establishing a second communication channel with the first network using the first communication channel, wherein a user of the mobile communication device is authenticated using a primary SIM card; registering, through the second communication channel, the user of the mobile communication device into the first network using the information stored in the primary SIM card; and accessing from the mobile communication device to services offered by the first network through the second 

Lin et al. (US 2020/0205044 A1) discloses a UE being a multi-SIM device and an IMS service controller is pre-configured to separately manage IMS service registration for each SIM, wherein each SIM may be capable of communicating with different radio access technologies (RAT)s or the same RAT, depending on detected radio channel conditions (paragraph 32), and the UE establishes ePDG tunnel to perform IMS call (paragraphs 65 and 71).

Prior arts of record disclose a UE comprises plurality of SIMs and setting a SIM for data connection, and tunneling communication connection from a first network to a second network based on channel quality. 

Regarding claims 1 and 14, prior arts of record fail to disclose “responsive to the detecting the establishment of the voice connection: establishing a context for Internet Protocol (IP) network data connections via the non-data-preferred SIM or eSIM; establishing a tunneled packet data network (PDN) connection via the RAN of the second wireless network to a gateway of a first wireless network associated with a data-preferred SIM or eSIM of the wireless device” and “responsive to detecting termination of the voice connection: terminating the context for IP network data connections via the non-data- preferred SIM or eSIM; and establishing a second 

Regarding claim 9, prior arts of record fail to disclose “responsive to the detecting the establishment of the voice connection: establishing a tunneled packet data network (PDN) connection via the RAN of the first wireless network to a gateway of a second wireless network associated with a non-data-preferred SIM or eSIM of the wireless device” and “responsive to detecting termination of the voice connection: re-registering for access to services of the second wireless network with a server of the second wireless network using the non-data-preferred SIM or eSIM via a RAN of the second wireless network”, in combination with other claimed limitations.

Dependent claims 2-8, 10-13 and 15-20 are allowable based on their dependency on independent claims 1, 9 and 14, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Chen et al. (US 2018/0368099 A1) discloses a first SIM may be a voice subscription and a second SIM may be a dedicated data subscription or the first SIM may be the dedicated data subscription and the second SIM may be the voice subscription (paragraph 29).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DANIEL LAI/            Primary Examiner, Art Unit 2645